Exhibit 10.12

EXECUTION COPY

CASH AMERICA INTERNATIONAL, INC.

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

As of May 25, 2012

To the Persons Named on

Annex 1 Hereto

Ladies and Gentlemen:

Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:

 

1. PRELIMINARY STATEMENTS.

WHEREAS, the Company issued and sold $35,000,000 in aggregate principal amount
of its 6.09% Series A Senior Notes due December 19, 2016 (as they may be
amended, restated or otherwise modified from time to time, collectively, the
“Series A Notes”) and $25,000,000 in aggregate principal amount of its 6.21%
Series B Senior Notes due December 19, 2021 (as they may be amended, restated or
otherwise modified from time to time, collectively, the “Series B Notes”, and
together with the Series A Notes and any and all other notes for which such
notes, or any successor notes, have been substituted or exchanged, collectively,
the “Notes”) pursuant to that certain Note Purchase Agreement, dated as of
December 19, 2006, as amended by that certain Amendment No. 1 to Note Purchase
Agreement, dated as of December 11, 2008 (as in effect immediately prior to
giving effect to the Amendments provided for hereby, the “Existing Note Purchase
Agreement”, and as amended as contemplated hereby, the “Note Purchase
Agreement”);

WHEREAS, the Company represents to each of you that the register for the
registration and transfer of the Notes provided for in Section 13.1 of the
Existing Note Purchase Agreement indicates that (i) each of the parties named in
Annex 1 (collectively, the “Current Holders”) to this Amendment No. 2 to Note
Purchase Agreement (this “Amendment Agreement”) is currently a holder of the
Notes whose outstanding principal amount is indicated in such Annex, and
(ii) the Current Holders are currently the holders of the entire outstanding
principal amount of the Notes;

WHEREAS, Enova International, Inc. (“Enova”), a Wholly-Owned Subsidiary of the
Company, is preparing to make an initial public offering of a portion of its
common stock as more particularly described in a Form S-1 and several amendments
thereto currently on file with the United States Securities and Exchange
Commission (as amended, the “S-1”), and upon completion of the sale of such
common stock, Enova will no longer be a Wholly-Owned Subsidiary of the Company
but the Company will hold at least 80% of the outstanding common stock of Enova
(the “Transaction”); and



--------------------------------------------------------------------------------

WHEREAS, in order to permit the Transaction, the Company has requested that the
Current Holders amend certain provisions of the Existing Note Purchase
Agreement, and the Current Holders are willing to amend the Existing Note
Purchase Agreement (the amendments to the Existing Note Purchase Agreement as
provided for by this Amendment Agreement are referred to herein, collectively,
as the “Amendments”), on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, subject to the conditions precedent set forth in Section 5
hereof, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Note Purchase Agreement.

 

3. AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.

Subject to Section 5, the Existing Note Purchase Agreement is hereby amended as
provided for by this Amendment Agreement as follows:

1. Clause (c) of Section 10.9 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(c) Nothing in this Section 10.9 shall operate to prevent (i) any transaction
permitted by Section 10.2(a) or (ii) any investment in a Non-Wholly-Owned
Subsidiary so long as after giving effect to such investment the aggregate book
value of all investments in Non-Wholly-Owned Subsidiaries other than the Enova
Entities does not exceed 30% of Consolidated Net Worth, in each case determined
as of the date of such investment.”

2. Section 10.10 of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“10.10. Consolidated Net Worth.

The Company will not permit Consolidated Net Worth at any time to be less than
the sum of (a) $270,000,000 plus (b) 50% of Consolidated Adjusted Net Income
(but only if positive) for each fiscal quarter of the Company ending on or after
September 30, 2005 plus (c) 100% of Net Equity Proceeds received after
December 28, 2005 plus (d) if Enova International, Inc. is a Subsidiary, an
amount equal to 50% of the fair market value of all net proceeds received by the
Company or any of its Subsidiaries from the sale of capital stock of Enova
International, Inc.”

3. Schedule B of the Existing Note Purchase Agreement is hereby amended by
adding the following new terms in proper alphabetical order:

““Enova” means Enova International, Inc., a Delaware corporation, so long as
(i) it is a Non-Wholly-Owned Subsidiary and (ii) not less than 80% of its equity
interests and voting interests are owned by the Company or the Company’s
Wholly-Owned Subsidiaries.”

““Enova Entities” means Enova and each of its Wholly-Owned Subsidiaries.”

 

2



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants to you as follows:

 

  4.1. Full Disclosure.

Neither the financial statements and other certificates previously provided to
each of the Current Holders pursuant to the provisions of the Existing Note
Purchase Agreement nor the statements made in this Amendment Agreement nor any
other written statements furnished to each of the Current Holders by or on
behalf of the Company in connection with the proposal and negotiation of the
transactions contemplated hereby, taken as a whole, contained any untrue
statement of a material fact or omitted a material fact necessary to make the
statements contained therein and herein not misleading, in each case as of the
time such financial statements or certificates were provided or such statements
were made or furnished. There is no fact known to the Company relating to any
event or circumstance that has occurred or arisen since the date of that the
Company has not disclosed to each of the Current Holders in writing that has had
or, so far as the Company can now reasonably foresee, could reasonably be
expected to have, a Material Adverse Effect.

 

  4.2. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect. The Company
has all requisite corporate power and authority to enter into and perform its
obligations under this Amendment Agreement.

 

  4.3. Due Authorization.

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

  4.4. No Defaults.

No Default or Event of Default has occurred and is continuing, either before or
after giving effect to the Amendments.

 

  4.5. Notice Concerning the S-1.

The Company shall have delivered to each holder of Notes written notice that a
copy of the S-1 is publicly available at the United States Securities and
Exchange Commission.

 

3



--------------------------------------------------------------------------------

5. EFFECTIVENESS OF AMENDMENTS.

The Amendments shall become effective as of the first date written above (the
“Effective Date”) upon the satisfaction of the conditions precedent described in
Sections 5.1, 5.2, 5.3 and 5.4 below:

 

  5.1. Execution and Delivery of this Amendment Agreement.

The Company and the Current Holders shall have executed and delivered this
Amendment Agreement.

 

  5.2. Guarantors.

Each Guarantor shall have executed and delivered to you the Consent and
Reaffirmation attached hereto as Exhibit B.

 

  5.3. Sale of Stock of Enova.

The sale of up to 20% of the common stock of Enova pursuant to an initial public
offering as contemplated by, and consistent with the terms of, the S-1, shall
have been completed.

 

  5.4. Representations and Warranties.

The representations and warranties of the Company in this Amendment Agreement
shall be true and correct as of the date hereof.

 

  5.5. Fees and Expenses.

Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty Business Days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs relating to this Amendment
Agreement, including, but not limited to, the reasonable fees of your special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment Agreement and any other documents
related hereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 15.1 of the Note Purchase Agreement.

 

6. MISCELLANEOUS.

 

  6.1. Part of Existing Note Purchase Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Existing Note Purchase Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Purchase Agreement are hereby ratified and shall be and remain in
full force and effect. Any and all

 

4



--------------------------------------------------------------------------------

notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Amendment Agreement may refer to the
Existing Note Purchase Agreement without making specific reference to this
Amendment Agreement, but nevertheless all such references shall include this
Amendment Agreement unless the context otherwise requires.

 

  6.2. Successor and Assigns.

This Amendment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

 

  6.3. Counterparts.

This Amendment Agreement may be executed in any number of counterparts
(including those transmitted by electronic transmission (including, without
limitation, facsimile and e-mail)), each of which shall be an original but all
of which together shall constitute one instrument. Each counterpart may consist
of a number of copies hereof, each signed by less than all, but together signed
by all, of the parties hereto. Delivery of an executed signature page by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart hereof.

 

  6.4. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

[Remainder of page intentionally left blank; next page is signature page.]

 

5



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this agreement and returning
it to the Company, whereupon it will become a binding agreement among you and
the Company.

 

CASH AMERICA INTERNATIONAL, INC. By:   Austin D. Nettle Name:   Austin D. Nettle
Title:   Vice President – Treasurer

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
either the registered owner of one or more of the Notes or is the beneficial
owner of one or more of the Notes and is authorized to enter into this Amendment
Agreement in respect thereof.

MINNESOTA LIFE INSURANCE COMPANY

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

GREAT WESTERN INSURANCE COMPANY

DEARBORN NATIONAL LIFE INSURANCE COMPANY

(f/k/a FORT DEARBORN LIFE INSURANCE COMPANY)

CINCINNATI INSURANCE COMPANY

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

FIDELITY LIFE ASSOCIATION

AMERICAN REPUBLIC INSURANCE COMPANY

TRUSTMARK INSURANCE COMPANY

SECURITY NATIONAL LIFE INSURANCE COMPANY

 

By:   Advantus Capital Management, Inc.   By: /s/ Rose A. Lambros   Name: Rose
A. Lambros   Title: Vice President

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY By:         
Guggenheim Partners Asset Management, LLC, as Investment Advisor      By: /s/
Michael Damaso                 Name: Michael Damaso      Title: Senior Managing
Director NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE By:         
Guggenheim Partners Asset Management, LLC, as Investment Advisor      By: /s/
Michael Damaso                 Name: Michael Damaso      Title: Senior Managing
Director

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

CMFG LIFE INSURANCE COMPANY

CUMIS INSURANCE SOCIETY, INC

By:      MEMBERS Capital Advisors, Inc., acting as Investment Advisor      By:
/s/ Scott R. Powell                 Name: Scott R. Powell      Title: Senior
Managing Director – Private Assets

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

PHOENIX LIFE INSURANCE COMPANY By: /s/ Christopher Wilkos            Name:
Christopher M. Wilkos Title: Executive Vice President

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

OHIO NATIONAL LIFE ASSURANCE CORPORATION By: /s/ Jed R. Martin            Name:
Jed R. Martin Title: Vice President, Private Placements

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY By: /s/ Jed R. Martin            Name:
Jed R. Martin Title: Vice President, Private Placements

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

PRIMERICA LIFE INSURANCE COMPANY By:         
Conning, Inc., its Investment Manager      By: /s/ Samuel Otchere           
     Name: Samuel Otchere      Title: Director

AMERICAN HEALTH AND LIFE INSURANCE COMPANY

By:          Conning, Inc., its Investment Manager      By: /s/ Samuel
Otchere                 Name: Samuel Otchere      Title: Director
NATIONAL BENEFIT LIFE INSURANCE COMPANY By:         
Conning, Inc., its Investment Manager      By: /s/ Samuel Otchere           
     Name: Samuel Otchere      Title: Director

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash
America - 2006)]



--------------------------------------------------------------------------------

Annex 1

CURRENT HOLDERS AND OUTSTANDING PRINCIPAL AMOUNTS

 

Name of Current Holder   

Series; Note Registration

Number; Outstanding

Principal Amount

Dearborn National Life Insurance Company (f/k/a Fort Dearborn Life Insurance
Company) (issued in the nominee name of ELL & Co.)   

Series B;

No. RB-19; $2,727,272.73

No. RB-20; $909,090.91

No. RB-21; $909,090.91

Minnesota Life Insurance Company   

Series A;

No. RA-1; $4,000,000

Cincinnati Insurance Company   

Series B;

No. RB-4; $3,181,818.18

Farm Bureau Life Insurance Company of Michigan   

Series B;

No. RB-5; $2,727,272.73

Blue Cross and Blue Shield of Florida, Inc. (issued in the nominee name of
Hare & Co.)   

Series B;

No. RB-6; $1,363,636.36

Great Western Insurance Company (issued in the nominee name of Wells Fargo Bank
for Great Western Insurance Company)   

Series B;

No. RB-22; $909,090.91

Fidelity Life Association (issued in the nominee name of Ell & Co.)   

Series A;

No. RA-2; $1,000,000

American Republic Insurance Company (issued in the nominee name of Wells Fargo
Bank N.A. as Custodian for American Republic Insurance Company)   

Series A;

No. RA-3; $1,000,000

Trustmark Insurance Company (issued in the nominee name of Ell & Co.)   

Series A;

No. RA-4; $1,000,000

Security National Life Insurance Company (issued in the nominee name of How &
Co.)   

Series B;

No. RB-8; $454,545.45

Midland National Life Insurance Company (issued in the nominee name of Hare &
Co.)   

Series A;

No. RA-5; $8,000,000

No. RA-6; $1,000,000

North American Company for Life and Health Insurance (issued in the nominee name
of Hare & Co.)   

Series A;

No. RA-7; $3,000,000

No. RA-8; $3,000,000

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)   

Series B;

No. RB-17; $4,295,454.55



--------------------------------------------------------------------------------

Name of Current Holder   

Series; Note Registration

Number; Outstanding

Principal Amount

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)   

Series B;

No. RB-10; $2,863,636.36

CUMIS Insurance Society (issued in the nominee name of Turnjetty & Co.)   

Series B;

No. RB-11; $1,431,818.18

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)   

Series B;

No. RB-18; $954,545.45

Phoenix Life Insurance Company   

Series A;

No. RA-9; $3,000,000

No. RA-10; $2,000,000

Ohio National Life Assurance Corporation   

Series A;

No. RA-11; $2,000,000

The Ohio National Life Insurance Company   

Series A;

No. RA-12; $2,000,000

Primerica Life Insurance Company   

Series A;

No. RA-13; $2,000,000

American Health and Life Insurance Company   

Series A;

No. RA-14; $1,500,000

National Benefit Life Insurance Company   

Series A;

No. RA-15; $500,000



--------------------------------------------------------------------------------

Exhibit A

CONSENT AND REAFFIRMATION

Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 2 to Note Purchase Agreement (the “Second
Amendment”); (ii) consents to the Company’s execution and delivery thereof;
(iii) agrees to be bound thereby; (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of the
Company to the holders of the Notes pursuant to the terms of that certain Joint
and Several Guaranty, entered into by the Guarantors pursuant to the terms of
the Note Purchase Agreement (the “Guaranty”); and (v) reaffirms that the
Guaranty is and shall continue to remain in full force and effect. Although each
of the Guarantors has been informed of the matters set forth herein and in the
Second Amendment and has acknowledged and agreed to the same, such Guarantors
understand that the holders of the Notes have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors’
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty. Capitalized terms used in this Consent and
Reaffirmation and not otherwise defined herein have the meanings ascribed to
them in the Second Amendment.



--------------------------------------------------------------------------------

In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Second Amendment.

 

GUARANTORS

BRONCO PAWN & GUN, INC.

CASH AMERICA ADVANCE, INC.

CASH AMERICA FINANCIAL SERVICES, INC.

CASH AMERICA FRANCHISING, INC.

CASH AMERICA GLOBAL FINANCING, INC.

CASH AMERICA GLOBAL SERVICES, INC.

CASH AMERICA HOLDING, INC.

CASH AMERICA, INC.

CASH AMERICA, INC. OF ALABAMA

CASH AMERICA, INC. OF ALASKA

CASH AMERICA, INC. OF COLORADO

CASH AMERICA, INC. OF ILLINOIS

CASH AMERICA, INC. OF INDIANA

CASH AMERICA, INC. OF KENTUCKY

CASH AMERICA, INC. OF LOUISIANA

CASH AMERICA OF MISSOURI, INC.

CASH AMERICA, INC. OF NEVADA

CASH AMERICA, INC. OF NORTH CAROLINA

CASH AMERICA, INC. OF OKLAHOMA

CASH AMERICA, INC. OF SOUTH CAROLINA

CASH AMERICA, INC. OF TENNESSEE

CASH AMERICA, INC. OF UTAH

CASH AMERICA, INC. OF VIRGINIA

CASH AMERICA INTERNET SALES, INC.

CASH AMERICA OF MEXICO, INC.

CASH AMERICA PAWN, INC. OF OHIO

CASHLAND FINANCIAL SERVICES, INC.

CNU DOLLARSDIRECT INC.

DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.

EXPRESS CASH INTERNATIONAL CORPORATION

FLORIDA CASH AMERICA, INC.

GAMECOCK PAWN & GUN, INC.

GEORGIA CASH AMERICA, INC.

HORNET PAWN & GUN, INC.

LONGHORN PAWN AND GUN, INC.

MR. PAYROLL CORPORATION

OHIO NEIGHBORHOOD FINANCE, INC.

RATI HOLDING, INC.

TIGER PAWN & GUN, INC.

UPTOWN CITY PAWNERS, INC.

VINCENT’S JEWELERS AND LOAN, INC.

By:   /s/ Austin D. Nettle   Austin D. Nettle, Vice President & Treasurer



--------------------------------------------------------------------------------

CASH AMERICA MANAGEMENT L.P. CASH AMERICA PAWN L.P.

By.

  Cash America Holding, Inc.   The General Partner of each of the foregoing
entities   By:   /s/ Austin D. Nettle     Austin D. Nettle, Vice President and
Treasurer PF LABOR HOLDINGS, LLC STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC
ENOVA FINANCIAL HOLDINGS, LLC By:     /s/ J. Curtis Linscott     J. Curtis
Linscott, Manager CNU DOLLARSDIRECT INC. CNU DOLLARSDIRECT LENDING INC. MOBILE
LEASING GROUP, INC. ENOVA ONLINE SERVICES, INC. BILLERS ACCEPTANCE GROUP, LLC
CNU ONLINE HOLDINGS, LLC DEBIT PLUS, LLC NC FINANCIAL SOLUTIONS, LLC By     /s/
Austin D. Nettle

Name:

    Austin D. Nettle, Vice President and Treasurer NC FINANCIAL SOLUTIONS OF
ALABAMA, LLC NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC NC FINANCIAL SOLUTIONS OF
DELAWARE, LLC NC FINANCIAL SOLUTIONS OF IDAHO, LLC NC FINANCIAL SOLUTIONS OF
MISSOURI, LLC NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC NC FINANCIAL SOLUTIONS
OF SOUTH CAROLINA, LLC NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC NC FINANCIAL
SOLUTIONS OF UTAH, LLC NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC By:   NC
Financial Solutions, LLC   The Sole Member of each of the foregoing entities  
By:   /s/ Austin D. Nettle     Austin D. Nettle, Vice President and Treasurer



--------------------------------------------------------------------------------

CNU OF ALABAMA, LLC CNU OF ALASKA, LLC CNU OF ARIZONA, LLC CNU OF CALIFORNIA,
LLC CNU OF COLORADO, LLC CNU OF DELAWARE, LLC CNU OF FLORIDA, LLC CASHNETUSA OF
FLORIDA, LLC CNU OF HAWAII, LLC CNU OF IDAHO, LLC CNU OF ILLINOIS, LLC CNU OF
INDIANA, LLC CNU OF IOWA, LLC CNU OF KANSAS, LLC CNU OF LOUISIANA, LLC CNU OF
MAINE, LLC CASHNET CSO OF MARYLAND, LLC CNU OF MICHIGAN, LLC CNU OF MINNESOTA,
LLC CNU OF MISSISSIPPI, LLC CNU OF MISSOURI, LLC CNU OF MONTANA, LLC CNU OF
NEVADA, LLC CNU OF NEW HAMPSHIRE, LLC CNU OF NEW MEXICO, LLC CNU OF NORTH
DAKOTA, LLC CNU OF OHIO, LLC OHIO CONSUMER FINANCIAL SOLUTIONS, LLC CNU OF
OKLAHOMA, LLC CNU OF OREGON, LLC CNU OF RHODE ISLAND, LLC CNU OF SOUTH CAROLINA,
LLC CNU OF SOUTH DAKOTA, LLC CNU OF TENNESSEE, LLC CNU OF TEXAS, LLC CNU OF
UTAH, LLC CNU OF VIRGINIA, LLC, CNU OF WASHINGTON, LLC CNU OF WISCONSIN, LLC CNU
WYOMING, LLC CASHEURONET UK, LLC DOLLARSDIRECT, LLC EURONETCASH, LLC TRAFFICGEN,
LLC By:   CNU Online Holdings, LLC   The Sole Member of each of the foregoing
entities   By:   /s/ Austin D. Nettle     Austin D. Nettle, Vice President and
Treasurer



--------------------------------------------------------------------------------

AEL NET MARKETING, LLC AEL NET OF ARIZONA, LLC AEL NET OF CALIFORNIA, LLC AEL
NET OF ILLINOIS, LLC AEL NET OF OHIO, LLC AEL NET OF SOUTH CAROLINA, LLC AEL NET
OF TEXAS, LLC AEL NET OF WISCONSIN ARIZONA CONSUMER FINANCIAL SOLUTIONS, LLC By:
  CNU Online Holdings, LLC   The sole Member of each of the foregoing entities  
By   /s/ Austin D. Nettle     Austin D. Nettle, Vice President & Treasurer
CASHNETUSA CO LLC CASHNETUSA OR LLC THE CHECK GIANT NM, LLC By:   CNU of New
Mexico, LLC   The Sole member of each of the foregoing entities   By:   CNU
Online Holdings, LLC     Its Sole Member   By   /s/ Austin D. Nettle     Austin
D. Nettle, Vice President & Treasurer DEBIT PLUS TECHNOLOGIES, LLC DEBIT PLUS
SERVICES, LLC DEBIT PLUS PAYMENT SOLUTIONS, LLC By:   Debit Plus, LLC   The Sole
Member of each of the foregoing entities   By   /s/ Austin D. Nettle     Austin
D. Nettle, Vice President & Treasurer